Exhibit 10.9.1

 

Execution Copy

 

Amendment No. 1 to

Northern Border Pipeline Company Operating Agreement

 

This Amendment No. 1 to the Northern Border Pipeline Company Operating
Agreement, effective as of April 22, 2008 (“Amendment No. 1”), is entered into
by and between Northern Border Pipeline Company, a Texas general partnership
(“Partnership”), and TransCanada Northern Border Inc., a Delaware corporation
(“Operator”).

 

RECITALS

 

WHEREAS, the Partnership and TransCan Northwest Border Ltd. entered into the
Northern Border Pipeline Company Operating Agreement dated April 6, 2006
(“Existing Agreement”), to provide for the operations of the Partnership; and

 

WHEREAS, TransCan Northwest Border Ltd. changed its name to TransCanada Northern
Border Inc. on March 13, 2007; and

 

WHEREAS, the Partnership and the Operator have agreed to amend a provision of
the Existing Agreement;

 

NOW, THEREFORE, in consideration of the representations, covenants and premises
hereinafter set forth the parties agree as follows:

 

Section 1.1            Definitions.  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

Section 2.1            Amendments.  Effective as of the date first above
written, Section 5.2 of the Existing Agreement shall be superseded and replaced
in its entirety with the following:

 

“5.2  Budgets

 

On or before each November 1, Operator shall prepare and submit for approval of
the Management Committee a final budget including estimated capital expenditures
and operating income and expenses.  Except as the Management Committee may
otherwise direct, the budget approved by the Partnership and then in effect
shall constitute authorization of Operator to incur the expenditures contained
in such budget.  The budget approved by the Partnership shall be adequate for
Operator to meet its current responsibilities under this Agreement, including
the performance standard set out in Section 2.2(a).”

 

--------------------------------------------------------------------------------


 

Section 3.1            Miscellaneous.

 

(a)                                  Governing Law.

This Amendment No. 1 shall be construed and interpreted under the laws of the
State of Texas.

(b)                                 Successors and Assigns.

This Amendment No. 1 shall be binding upon and inure to the benefit of the
parties signatory hereto and their respective successors and assigns.

(c)                                  Counterparts.

This Amendment No. 1 may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on the parties hereto.

(d)                                 Continuation of Agreement.

The Existing Agreement, as amended by this Amendment No. 1, shall continue in
full force and effect from and after the date hereof.    The term “Agreement”
used in the Existing Agreement shall for all purposes therein refer to the
Existing Agreement as amended by this Amendment No. 1.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day
and year first written above.

 

 

TRANSCANADA NORTHERN BORDER INC.

 

 

 

 

By:

/s/ Paul F. Miller

 

Name:

Paul F. Miller

 

Title:

Vice President and General Manager

 

 

 

 

By:

/s/ Patricia M. Wiederholt

 

Name:

Patricia M. Wiederholt

 

Title:

Principal Financial Officer and Controller

 

 

--------------------------------------------------------------------------------


 

NORTHERN BORDER PIPELINE COMPANY

 

a Texas general partnership

 

 

 

 

By:

ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP,

 

General Partner

 

 

 

 

 

By:  ONEOK ILP GP, L.L.C., its General Partner

 

 

 

 

 

 

By:

/s/ Curtis Dinan

 

 

Name:

Curtis Dinan

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

By:

TC PIPELINES INTERMEDIATE LIMITED PARTNERSHIP,

 

General Partner

 

 

 

 

 

By: TC PipeLines GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Zimmerman

 

 

Name:

 Mark Zimmerman

 

 

Title:

President

 

 

 

 

 

 

By:

/s/ Donald J. DeGrandis

 

 

Name:

 Donald J. DeGrandis

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------